Citation Nr: 0422949	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-24 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability other than 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claims for service connection for 
post-traumatic stress disorder (PTSD) and a psychiatric 
disability other than PTSD had not been received.  

(The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disability other than 
PTSD will be addressed in the Remand portion of this 
decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a February 1984 rating action, the RO denied service 
connection for PTSD.  

3.  The evidence received since the February 1984 rating 
action denial of service connection for PTSD bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's February 1984 rating action denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002); 38 C.F.R. §§ 19.117, 19.129, 19.192 
(1983).  

2.  The evidence received since the RO's February 1984 denial 
of service connection for PTSD is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for PTSD and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

By a February 1984 rating action, the RO initially denied 
service connection for PTSD.  At that time, the RO determined 
that the evidence of record did not demonstrate the presence 
of a diagnosis of PTSD or the occurrence of the veteran's 
claimed in-service stressors.  Approximately two weeks later 
in March 1984, the RO notified the veteran of this decision.  
He did not initiate an appeal of the denial of his claim for 
service connection for PTSD.  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The additional record received since the prior final denial 
in February 1984 includes an April 1999 letter, from a 
private psychiatrist, reflecting that he has been treating 
the veteran since August 1998 and that the veteran's "recent 
presentation and working diagnosis . . . [was] changed [from 
schizophrenia] to additional . . . PTSD features in relation 
to his past experiences in Vietnam and consequent 
psychological effects and recent rekindling of this feature 
with military crisis/activities in Kosova."  

As the April 1999 document includes a medical diagnosis of 
"PTSD features" as well as a medical opinion that this is 
related to the veteran's past experiences in Vietnam, the 
Board finds that the statement is clearly probative of the 
central issue in the veteran's case for service connection 
for PTSD.  Significantly, this statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for PTSD.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
PTSD in February 1984 is new and material, as contemplated by 
the pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for PTSD.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  


REMAND

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in November 2003, the veteran 
testified that he received VA psychiatric treatment at the 
Bay Pines VA Medical Center (VAMC) as well as at the VA 
Rehabilitation Hospital in Gulfport, Mississippi.  T. at 8.  
Previously, in documents received at the RO in July 2001, the 
veteran cited relevant medical care at the Bay Pines VAMC 
between 1970 and 1980 as well as since 2001.  Also in July 
2001, the veteran referred to psychiatric treatment that he 
had received at the VAMC in Gainesville, Florida between 1980 
and 1990.  

Moreover, during the current appeal, the veteran has claimed 
that he served in combat aboard the U.S.S. Ticonderoga and 
the S.S. Amercloud in Vietnam.  In particular, the veteran 
cited to the loss of the majority of the pilots during his 
tour on the Ticonderoga, as a one-time explosion when 
Amercloud took three voyages to Vietnam to deliver fuel, 
equipment, bombs, and ammunition to troops between 1968 and 
1969.  At the subsequent November 2003 personal hearing, the 
veteran testified that, while serving in Vietnam, he 
witnessed a plane crash on the flight deck of the vessel that 
he was on at the time.  

No attempt has been made to verify the veteran's claimed 
in-service stressors.  On remand, therefore, such an attempt 
should be made.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered psychiatric 
treatment to him since his separation 
from service in May 1968.  With regard to 
relevant VA medical care, the Board is 
particularly interested in records of 
psychiatric treatment that the veteran 
has received from the Bay Pines VAMC 
between 1970 and 1980 as well as since 
2001, the Gainesville VAMC between 1980 
and 1990, and the VA Rehabilitation 
Hospital in Gulfport, Mississippi since 
May 1968.  With regard to pertinent 
private medical care, the Board is 
particularly interested in records of 
psychiatric treatment from S. Patel (a 
private psychiatrist) since August 1998.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
participation in combat.  The RO should 
provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran, including his report of the loss 
of the majority of the pilots during his 
tour on the Ticonderoga and a one-time 
explosion when Amercloud took the last of 
three voyages to Vietnam to deliver fuel, 
equipment, bombs, and ammunition to 
troops between 1968 and 1969, as well as 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The USASCRUR's response 
should be included in the claims folder.  

3.  Thereafter, if the RO determines that 
the veteran served in combat or that a 
claimed stressor has been verified, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disorder, to include PTSD, that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

The RO should inform the examiner that 
only a verified stressor(s) which has 
(have) been verified may be used as a 
basis for a diagnosis of PTSD.  If PTSD 
is diagnosed, the psychiatrist should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should then 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service.  

4.  The RO should then adjudicate the 
claim of entitlement to service 
connection for PTSD as well as the issue 
of whether new and material evidence has 
been received sufficient to reopen the 
claim of entitlement to service 
connection for a psychiatric disorder 
other than PTSD.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
May 2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



